328 F.3d 1211
Jeimy GEBIN; Vicente Crisologo; Christina Robertson; Lay Kheng Tan; Erlinda Valencia; Ruperta Gonzalas Boja; Alba Reyes; Eleanor Miranda; Pablo Dominguez, Plaintiffs-Appellees,v.Norman Y. MINETA, in his official capacity as Secretary, United States Dept. of Transportation; James M. Loy, in his official capacity as Under Secretary of Transportation for Security, Defendants-Appellants.
No. 02-57033.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 2003.
Filed May 20, 2003.

Mark D. Rosenbaum, American Civil Liberties Union of Southern California, (argued), Benjamin E. Wizner, ACLU Foundation of Southern California, Los Angeles, CA, Steven R. Shapiro, American Civil Liberties Union Foundation, New York City, NY, Antonia Hernandez, Hector O. Villagra, Belinda Anne Escobosa, Mexican American Legal Defense & Education Fund, Los Angeles, CA, Alan L. Schlosser, Jayashri Srikantiah, ACLU Foundation of Northern California, Robert Rubin, Philip Hwang, Lawyers' Committee for Civil Rights of the San Francisco Bay, San Francisco, CA, Erwin Chemerinsky, USC Law School, Los Angeles, CA, Judith A. Scott, Orrin Baird, Service Employees International Union, Washington, DC, Lucas Guttentag, American Civil Liberties Union Foundation, Oakland, CA, Jordan C. Budd, ACLU Foundation of San Diego, San Diego, CA, Rodel E. Rodis, National Federation of Filipino American Associations, San Francisco, CA, Julie A. Su, Vincent A. Eng, National Asian Pacific American Legal Consortium, Washington, DC, for the plaintiffs-appellees.
Mark Stern (argued), Thomas M. Bondy, Catherine Y. Hancock, Appellate Staff Civil Division, United States Dept. of Justice, Robert D. McCallum, Jr., Assistant Attorney General, Washington, DC, Debra W. Yang, United States Attorney, Los Angeles, CA, Susan K. Rudy, Elizabeth J. Shapiro, United States Dept. of Justice, Kirk K. Van Tine, General Counsel, Paul M. Geier, Assistant General Counsel for Litigation, Peter J. Plocki, Senior Trial Attorney, Francine Kerner, Chief Counsel, Transportation Security Administration, Lois B. Osler, Acting Deputy Chief Counsel for Litigation, Transportation Security Administration, United States Dept. of Transportation, Washington, DC, for the defendants-appellants.
Appeal from the United States District Court for the Central District of California; Robert M. Takasugi, District Judge, Presiding. D.C. No. CV-02-00493-RMT.
Before BROWNING, B. FLETCHER and SILVERMAN, Circuit Judges.

ORDER

1
After the district court issued the preliminary injunction, Congress amended Section 111 of the Aviation and Security Transportation Act to expand eligibility for federal airport screening positions to U.S. nationals. Pub.L. No. 107-296, Sec. 1603. We VACATE the preliminary injunction and REMAND this case to the district court to reconsider the Plaintiff's request for a preliminary injunction in light of this amendment to Section 111 of the Act.